DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4 and 6-7 are currently being examined and claim 5 has been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 does not further limit claim 1, since in line 7 claim 1 already claims selecting the flat shim of a constant thickness based on a size of the gap.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 4, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, of U.S. Patent No. 10287990 in view of Jelinek 4634132 and Jackson 2513178.
Regarding claim 1:  claim 11 of patent 10287990 discloses all the structural features of a
duct joint that would be assembled using the following method: 
a method of coupling a first duct segment to a second duct segment comprising:
inserting a first seal into a first recess in the first duct segment, the first duct segment configured to connect to a compressor of a gas turbine engine; 
inserting a second seal into a second recess in the second duct segment;
selecting a flat shim with a constant thickness based on a size of the gap, 
inserting the flat shim into the gap between the first duct segment and the second duct segment; and 
a bolt through a first flange of the first duct segment and the flat shim. 	

measuring the gap between the first duct segment and the second duct segment; 
the flat shim is selected from a first flat shim with a first thickness, a second flat shim with a second thickness, and a third flat shim with a third thickness, and 
the second thickness is greater than the first thickness and less than the third thickness; and 
tightening a bolt through a first flange of the first duct segment, the flat shim, and a second flange of the second duct segment.

Jelinek teaches measuring a gap (Col 1 lines 21-24) between certain devices which have interfacial gaps or separations such as certain components of an engine or turbine (Col 1 lines 11-14) and selecting an appropriately sized assembly by providing a nominal seal assembly and selecting from a plurality of shims (Col 1 lines 21-26). 
, but.. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include in the invention of claim 11 of 10287990 measuring the gap between the first duct segment and the second duct segment and selecting from a plurality of shims as taught by Jelinek to seal the gap between the duct segments (Jelinek 

    PNG
    media_image1.png
    586
    734
    media_image1.png
    Greyscale

Jackson teaches a bolted flange joint used for connecting sections of pipe or other hollow circular members or devices (Col 1 lines 1-3). Jackson teaches:
tightening a bolt (bolt 8 in Fig. 3) through a first flange (labeled in annotated Fig. 3) of the first duct segment, the flat shim, and a second flange (labeled in annotated Fig. 3) of the second duct segment (as shown in annotated Fig. 3, bolt 8 extends through the first flange, the flat shim and the second flange and is shown as tightened since a nut is installed on the bolt with threads showing at the end of the bolt below the nut; Col 4 lines 31-36).


Regarding claim 2: claim 11 of 10287990 in view of Jelinek and Jackson teaches all that is claimed in claim 1 discussed above, and claim 11 of 10287990 further discloses:
		further comprising coupling the first duct segment to the compressor in the gas turbine engine. 

	Regarding claim 4:  claim 11 of 10287990 in view of Jelinek and Jackson teaches all that is claimed in claim 1 discussed above, and claim 11 of 10287990 further discloses:
	wherein the flat shim is selected to have a thickness corresponding to the size of the gap. 

Regarding claim 6: claim 11 of 10287990 in view of Jelinek and Jackson teaches all that is claimed in claim 1 discussed above but does not teach as discussed so far:  

Jackson further teaches wherein the tightening of the bolt compresses the first seal and the second seal (as shown in Fig. 3 the assembly with bolt tightened shows the first and second seals are compressed as compared to the unassembled condition of the seals shown in Fig. 5 where the seals protrude from the recess; Col 3 lines 68-75 to Col 4 lines 1-17). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include in the invention of claim 11 of 10287990 in view of Jelinek and Jackson wherein the tightening of the bolt compresses the first seal and the second seal as taught by Jackson so that the sealing rings substantially fill but preferably do not overfill the recesses when fully elastically deformed when the flanges are forced into metal to metal contact with the shim by the force of the bolts so the joint between the flanges and the shim are sealed against any pressures to which such joints may be subjected.

Regarding claim 7:  claim 11 of 10287990 in view of Jelinek and Jackson teaches all that is claimed in claim 1 discussed above, and claim 11 of 10287990 further discloses:
	wherein the first seal and the second seal comprise E-seals. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, of U.S. Patent No. 10287990 in view of Jelinek and Jackson and further in view of Bown et al. 20030199237.

Regarding claim 3: claim 11 of 10287990 in view of Jelinek and Jackson teaches all that is claimed in claim 1 discussed above but does not teach as discussed so far: 
wherein the flat shim comprises a nickel-chromium-based superalloy. 
Bown teaches a repair process on a flange for a duct for an aircraft engine. (para. 1-4) Bown teaches ducts used for high temperature or high-pressure gasses in connections between the aircraft and the engines may be made of a nickel chromium alloy with good oxidation resistance at high temperatures (para. 4-5).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of claim 11 of 10287990 in view of Jelinek and Jackson to have the flat shim comprise a nickel-chromium-based superalloy as taught by Bown because it has good oxidation resistance at high temperatures in aircraft engine duct applications. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. 20100236256 in view of Jackson 2513178 and Jelinek 4634132.

    PNG
    media_image2.png
    527
    813
    media_image2.png
    Greyscale

Regarding independent claim 1 and dependent claim 4, Hussain discloses:
coupling a first duct segment (labeled in annotated Fig. 2) to a second duct segment (labeled in annotated Fig. 2) via a flanged connection (labeled in annotated Fig. 2), the first duct segment configured to connect to a compressor (compressor 14, 15 in Fig. 1; the first duct segment is part of bleed assembly 30 per para. 24 shown schematically in Fig. 1 connected to the compressor casing structure 29 of compressor 14, 15 and is shown in more detail in Fig. 2 where the first duct is connected to compressor casing structure 29 via another flanged connection labeled in annotated Fig. 2) of a gas turbine engine (Fig. 1; para. 14). 
Hussain does not disclose 
a method of coupling the first duct segment to the second duct segment  comprising:

inserting a second seal into a second recess in the second duct segment; measuring a gap between the first duct segment and the second duct segment; 
selecting a flat shim with a constant thickness based on a size of the gap, 
the flat shim comprising a first flat planar face and a second flat planar face, wherein:
the flat shim is selected from a first flat shim with a first thickness, a second flat shim with a second thickness, and a third flat shim with a third thickness, and 
the second thickness is greater than the first thickness and less than the third thickness; 
inserting the flat shim into the gap between the first duct segment and the second duct segment; and 
tightening a bolt through a first flange of the first duct segment, the flat shim, and a second flange of the second duct segment.

    PNG
    media_image1.png
    586
    734
    media_image1.png
    Greyscale

Jackson teaches a bolted flange joint used for connecting sections of pipe or other hollow circular members or devices (Col 1 lines 1-3). Jackson teaches:
coupling a first duct segment to a second duct segment (shown in Fig. 1 and annotated Fig. 3) comprising:
inserting a first seal (seal ring 13 and labeled in annotated Fig. 3) into a first recess (labeled in annotated Fig. 3) in the first duct segment (per Col 4 lines 25-30, instead of a recess in the shim, a recess (annular groove 12 in Fig. 4) can be in the first flange); 

selecting a flat shim (member 10 in Figs. 1, 3 and 4) with a constant thickness (as seen in Figs. 1, 3 and 4, shim 10 is flat and has a constant thickness without recesses 12 given the recesses will instead be in the first flange and second flange per Col 4 lines 25-30), 
the flat shim comprising a first flat planar face (labeled in annotated Fig. 3) and a second flat planar face (labeled in annotated Fig. 3),
inserting the flat shim into the gap between the first duct segment and the second duct segment (as shown in annotated Fig. 3); and 
tightening a bolt (bolt 8 in Fig. 3) through a first flange (labeled in annotated Fig. 3) of the first duct segment, the flat shim, and a second flange (labeled in annotated Fig. 3) of the second duct segment (as shown in annotated Fig. 3, bolt 8 extends through the first flange, the flat shim and the second flange and is shown as tightened since a nut is installed on the bolt with threads showing at the end of the bolt below the nut; Col 4 lines 31-36).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to couple the first duct segment to the second duct segment in the invention of Hussain using the method of inserting a first seal into a first recess in the first duct segment; inserting a second seal into a second recess in the second duct segment; selecting a flat shim with a constant thickness, the 
Hussain in view of Jackson does not teach:
measuring the gap between the first duct segment and the second duct segment; 
selecting the flat shim with the constant thickness based on a size of the gap,
wherein:
the flat shim is selected from a first flat shim with a first thickness, a second flat shim with a second thickness, and a third flat shim with a third thickness, and 
the second thickness is greater than the first thickness and less than the third thickness.

Jelinek teaches measuring a gap (Col 1 lines 21-24) between certain devices which have interfacial gaps or separations such as certain components of an engine or turbine (Col 1 lines 11-14) and selecting an appropriately sized assembly by providing a nominal seal assembly and selecting from a plurality of shims (Col 1 lines 21-26), where appropriately sized is interpreted as based on the size of the gap. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include in the method of Hussain in view of Jackson measuring the gap between the first duct segment and the second duct segment and selecting the flat shim with the constant thickness based on a size of the gap from a plurality of shims as taught by Jelinek to to seal the gap between the duct segments (Jelinek Col 1 lines 11-14). It would also have been obvious to one of ordinary skill in the art to have the flat shim selected from a first flat shim with a first thickness, a second flat shim with a second thickness, and a third flat shim with a third thickness, and the second thickness is greater than the first thickness and less than the third thickness in the invention of Hussain in view of Jackson and Jelinek because the number of shims of various thicknesses, e.g. 3 shims of 3 different thicknesses, would 


	Regarding claim 2, Hussain in view of Jackson and Jelinek teaches all that is claimed in claim 1 discussed above, and Hussain further discloses coupling the first duct segment to the compressor in the gas turbine engine (as shown in annotated Fig. 2 the first duct is coupled to the compressor case structure 29).
	

Regarding claim 6, Hussain in view of Jackson and Jelinek teaches all that is claimed in claim 1 discussed above, but does not teach as discussed so far wherein the tightening of the bolt compresses the first seal and the second seal.
Jackson further teaches wherein the tightening of the bolt compresses the first seal and the second seal (as shown in Fig. 3 the assembly with bolt tightened shows the first and second seals are compressed as compared to the unassembled condition of the seals shown in Fig. 5 where the seals protrude from the recess; Col 3 lines 68-75 to Col 4 lines 1-17). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include in the method of Hussain in view of Jackson and Jelinek wherein the tightening of the bolt compresses the first seal and the second seal as taught by Jackson so that the sealing rings substantially fill but preferably do not overfill the recesses when fully elastically deformed when the flanges are forced into metal to metal contact with the shim by the force of the bolts so the joint between the flanges and the shim are sealed against any pressures to which such joints may be subjected.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Jackson and Jelinek as applied to claim 1 above, and further in view of  Bown et al. 20030199237.
claim 3, Hussain in view of Jackson and Jelinek teaches all that is claimed in claim 1 discussed above, but does not teach wherein the flat shim comprises a nickel-chromium-based superalloy. 
Bown teaches a repair process on a flange for a duct for an aircraft engine. (para. 1-4) Bown teaches ducts used for high temperature or high-pressure gasses in connections between the aircraft and the engines may be made of a nickel chromium alloy with good oxidation resistance at high temperatures (para. 4-5).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hussain in view of Jackson and Jelinek to have the flat shim comprise a nickel-chromium-based superalloy as taught by Bown because it has good oxidation resistance at high temperatures in aircraft engine duct applications. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Jackson and Jelinek as applied to claim 1 above, and further in view of Waite 3012802.
Regarding claim 7, Hussain in view of Jackson and Jelinek teaches all that is claimed in claim 1 discussed above, but does not teach wherein the first seal and the second seal comprise E-seals.
Waite teaches sealing means for pipes, couplings and joints, for use in jet aircraft and industrial applications (Col. 1 lines 9-14, 41-45). Waite teaches sealing means 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Hussain in view of Jackson and Jelinek to have the first seal and the second seal comprise E-seals as taught by Waite for maintaining an efficient and effective seal by having a plurality of concentric rings increasing the sealing action and giving added strength to the assembly. (Waite Col. 2 lines 29-36) 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        
                                                                                                                                                                                                  /TODD E MANAHAN/ Supervisory Patent Examiner, Art Unit 3741